Exhibit 10.28

LEASE

THIS LEASE (“Lease”), dated the 1st day of January, 2005, is by and between
LOWRIE MANAGEMENT LLLP, a Colorado limited liability limited partnership
(“Landlord”) and DENVER RESTAURANT CONCEPTS LP, a Colorado limited partnership
(“Tenant”).

1. DEFINITIONS. Unless otherwise indicated, capitalized terms used in this Lease
shall have the meanings set forth below:

(a) “Additional Rent” shall mean all charges payable by Tenant under this Lease
other than Minimum Rent.

(b) “Building” shall mean the building in which the Premises are located.

(c) “Operating Costs” shall mean all costs incurred to insure, maintain, repair
and replace (except with respect to Paragraph 6(c)) all elements of the
Premises. Operating Costs include, but are not limited to, costs and expenses
for the following: maintenance and repair and replacement (as necessary) of all
structural and mechanical components of the Building including, but not limited
to, exterior and interior walls, the roof, foundation and all components of the
parking lots, driveways and sidewalks surrounding the Building and located on
the Premises (but not including costs incurred by Landlord in performing its
obligations under Paragraphs 6(a) and 24); gardening and landscaping; utilities,
water and storm sewer charges; maintenance of signs; fire alarm monitoring
service; premiums for liability, property damage, fire and other types of
insurance on the Premises and worker’s compensation insurance; all Real Property
Taxes (as defined below); all personal property taxes levied on or attributable
to Tenant’s personal property used in connection with the maintenance and
operation of the Premises; fees for required licenses and permits; repairing,
resurfacing by or at the direction of any governmental authority in connection
with the use or occupancy of the Premises or the parking facilities included in
the Premises; or painting, lighting, cleaning, refuse removal, security, if any,
and other related charges. Operating Costs shall also include any parking
charges, utilities surcharges, or other costs levied, assessed or imposed on the
Premises pursuant to any covenants, conditions or restrictions to which the
Premises are subject.

(d) “Effective Date” shall mean January 1, 2005.

(e) “Guarantor” shall mean Denver Restaurant Concepts a Colorado limited
partnership.

(f) “Hazardous Material” shall mean any hazardous, radioactive or toxic
substance, material or waste, including, but not limited to, those substances,
materials and wastes (whether or not mixed, commingled or otherwise combined
with other substances, materials or wastes) listed in the United States
Department Transportation Hazardous Material Table (49 CFR 172.101) or by the
Environmental Protection Agency as hazardous substances (40 CFR Part 302) and
amendments thereto, or such substances, materials and wastes which are or become
regulated under any applicable local, state or federal law including, without
limitation, any material, waste or substance which is (i) a petroleum product,
crude oil or any fraction thereof, (ii) asbestos, (iii) polychlorinated
biphenyls, (iv) designated as a “hazardous substance” pursuant



--------------------------------------------------------------------------------

to Section 311 of the Clean Water Act, 33 U.S.C. Section 1251, et seq. (33
U.S.C. Section 1321) or listed pursuant to Section 307 of the Clean Water Act
(33 U.S.C Section 1317), (v) defined as a “hazardous waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq. (42 U.S.C. Section 6903) or (vi) defined as a “hazardous
substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601, et seq. (42 U.S.C.
Section 9601).

(g) “Premises” shall mean all the land consisting of approximately one-half
( 1/2) an acre and improvements located at 1601 West Evans Avenue, Denver,
Denver County, Colorado, and depicted on the Site Plan, attached as Exhibit A,
including any parking, driveways, sidewalks, alleyways or other appurtenances
thereto. Said Premises shall include the roof, exterior walls and structural
members thereof, together with utility lines, ducting, pipes, and the like to
serve adjoining Premises other than those specifically herein demised.

(h) “Lease Term” shall mean a period of 10 years beginning on the Effective
Date, plus any Extended Term granted by Landlord and timely and properly elected
by Tenant pursuant to subparagraph 3(b) below.

(i) “Lease Year” shall mean a period of twelve consecutive months during the
Lease Term which begins on the first day of the first calendar month after the
Effective Date or any anniversary thereof.

(j) “Minimum Rent” shall mean the base rental for the Premises set forth in
subparagraph 4 below.

(k) “Permitted Use” shall mean the operation of a restaurant and adult cabaret,
together with all uses associated with the operation of an adult entertainment
business.

(l) “Property” shall mean that certain real property owned by Landlord upon
which the Premises are located.

(m) “Real Property Taxes” shall mean (i) any fee, license fee, license tax,
business license fee, levy, charge, real estate taxes, special or metro district
assessment, penalty or tax imposed by any taxing authority against the Property
and Premises, and (ii) any tax or charge for fire protection, streets,
sidewalks, road maintenance, refuse or other services provided to the Property
by any governmental agency. In the event that it shall not be lawful for Tenant
and Landlord to apportion such future taxes, if any, then in that event, the
minimum rent payable to Landlord under this Lease shall be revised to net
Landlord the same rental after imposition of any such future tax upon Landlord
as would have been payable to Landlord prior to the impositions of any such tax.
“Real Property Tax” does not, however, include Landlord’s federal or state
income, franchise, inheritance or estate taxes.

(m) “Rent” shall mean Minimum Rent and any Additional Rent.

(n) “Site Plan” shall mean the site plan for the Property attached hereto as
Exhibit A.

2. LEASE OF PREMISES. Landlord hereby leases the Premises to Tenant, and Tenant
hereby leases the Premises from Landlord, subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by Tenant to be kept and performed.

 

2



--------------------------------------------------------------------------------

3. LEASE TERM/OPTION TO RENEW.

(a) The Lease Term shall begin at twelve o’clock noon on the Effective Date and
shall end at twelve o’clock noon on December 31, 2015.

(b) Upon the condition that Tenant is not in default beyond any applicable
notice and cure periods at the time of the automatic exercise of any option
contained in this subparagraph, Landlord hereby grants to Tenant three
(3) separate options (each an “Option”) to renew the Lease Term each for an
additional five (5) year period (each an “Extended Term”) upon the same terms
and conditions as set forth in this Lease, except that the Rent payable during
each Extended Term will be as described in Paragraph 4 below. Each Option shall
be deemed automatically exercised by Tenant, unless Tenant provides written
notice (“Termination Notice”) to Landlord notifying Landlord of the termination
of said Option at least six (6) months prior to the end of either the Lease Term
or any Extended Term of this Lease. In the event that Tenant fails to give the
Termination Notice within the time period set forth in the prior sentence, the
Option shall be exercised and the Lease shall be extended for the Extended Term.
If any Option is not exercised, for any reason, or if the Tenant is in default
beyond any applicable notice and cure periods, at the time which is six
(6) months prior to either the Lease Term or an Extended Term of the Lease, the
Lease shall terminate at the expiration of the Lease Term and any Extended Term
thereof.

(c) Provided that Tenant is not in default under this Lease beyond all
applicable cure periods, Tenant shall have the first right of opportunity to
enter into a purchase agreement with Landlord for the Premises. In the event
that Landlord determines that it desires to sell the Premises to an unaffiliated
third party, it shall provide Tenant with all of the material business terms
pursuant to which Landlord proposes to offer said proposed sale (“Term Notice”).
Tenant shall have a period of thirty (30) days after receipt of the Term Notice
to notify Landlord that it desires to purchase the Premises in accordance with
the Term Notice (“Tenant’s Acceptance Notice”). In the event that Tenant timely
provides Tenant’s Acceptance Notice, the closing of the sale pursuant to such
terms will take place no later than ninety (90) days after Tenant provides said
Tenant’s Acceptance Notice, provided, that Tenant’s obligation to close the
transaction shall have no contingencies, other than Landlord’s performance of
its closing obligations. If Tenant fails to timely provide the Tenant’s
Acceptance Notice or if, after providing Tenant’s Acceptance Notice, Tenant
fails to close the transaction within said ninety (90) day period then Landlord
shall have the right to market the Premises subject to this Lease to an
unaffiliated third party on the terms and conditions of the Term Notice,
provided that the purchase price for the Premises contained in such purchase
contract may not be less than ninety-five percent (95%) of the purchase price
contained in the Term Notice. If Landlord is unable to close a contract for the
sale of the Premises to an unaffiliated third party subject to the price
limitations described above within six (6) months from the later of the last day
for Tenant’s acceptance of the Term Notice, or the date of the closing of the
transaction if Tenant delivers a Tenant’s Acceptance Notice and fails to close,
as the case may be, Tenant’s first right of opportunity as provided herein shall
be reinstated.

4. MINIMUM RENT. During the Lease Term, Tenant agrees to pay the Landlord at the
address as shown herein, or at such other place as the Landlord may from time to
time

 

3



--------------------------------------------------------------------------------

designate in writing, “Minimum Rent” for the Premises. Said rent shall be
payable in advance on the first of each month, without deduction or set-off,
without notice or demand, as follows:

 

Lease Years

   Per Annum    Monthly

1-5

   $ 180,000.00    $ 15,000.00

6-10

   $ 210,000.00    $ 17,500.00

11-15 (Option Period 1)

   $ 240,000.00    $ 20,000.00

16-20 (Option Period 2)

   $ 270,000.00    $ 22,500.00

21-25 (Option Period 3)

   $ 300,000.00    $ 25,000.00

5. SECURITY DEPOSIT. [This Paragraph has been deliberately omitted.]

6. OPERATING COSTS.

(a) Tenant shall maintain the Premises in their condition on the Effective Date
at Tenant’s sole cost and expense. Landlord may inspect the Premises and, if
Landlord reasonably determines that Tenant is not maintaining the Premises in
their condition on the Effective Date, Landlord may provide Tenant with written
notice of any such maintenance concern, and Tenant shall promptly make such
repairs. If Tenant fails to complete such repairs within thirty (30) days of
receipt of such notice, Landlord may undertake such repairs and Tenant shall be
obligated to reimburse Landlord for its costs within ten (10) days of receipt of
an invoice therefore. Landlord represents and warrants to Tenant that the
exterior walls, foundation and roof of the Premises are in good working order on
the Effective Date. Landlord will, at its cost, replace, restore, repair or
maintain (as necessary) the roof until the first anniversary of the Commencement
Date. Landlord will, at its cost, replace, restore, repair or maintain (as
necessary) the exterior walls and foundation of the Premises until the fifth
anniversary of the Commencement Date. Tenant shall be fully responsible for the
replacement, restoration, repair and maintenance of the roof, exterior walls and
foundation of the Premises thereafter. If Landlord fails to commence such
repairs within thirty (30) days of receipt of any notice from Tenant, Tenant may
undertake such repairs and Landlord shall be obligated to reimburse Tenant for
its costs within ten (10) days of receipt of an invoice therefore; provided,
however, that Tenant shall have no rights to offset or set off any such amounts
against the Rent to be paid hereunder. If Landlord does not reimburse Tenant
within ten (10) days from the date of notice, such charge shall bear interest at
the rate of eighteen percent (18%) per annum until paid.

Notwithstanding anything to the contrary herein contained (except for the
provisions of paragraph 32 below), if Tenant makes any changes, additions or
alterations to the roof of the Premises which involves penetration of the roof
(other than those for telecommunications installations so long as the
installation contractor has Landlord’s prior written approval which will not be
unreasonably conditioned, delayed or denied), Landlord’s obligations to replace,
restore, repair or maintain the roof shall cease. If Tenant undertakes any
structural repairs in the Premises which impact, affect, or alter the walls or
foundation of the Premises, Landlord’s obligation to replace, restore, repair or
maintain that portion of the exterior walls and foundation of the Premises shall
cease as of the date of such action by Tenant. Any Operating Costs that pertain
to a period prior to or after the Lease Term will be pro rated between Landlord
and Tenant in the proportion of the amount of the Lease Term that falls within
the period to which the Operating Costs pertain.

(b) Tenant shall pay all Operating Costs during the Lease Term.

 

4



--------------------------------------------------------------------------------

7. TAXES.

(a) Tenant shall pay all Real Property Taxes on the land, buildings and other
improvements constituting the Property and the Premises (including any fees,
taxes or assessments against, or as a result of, any tenant improvements
installed in the Premises by or for the benefit of Tenant) attributable to the
Lease Term. Tenant shall pay such taxes ten (10) days prior to their due date
and shall promptly provide Landlord with evidence of such payment.

(b) Tenant shall pay before delinquency all taxes charged against trade
fixtures, furnishings, equipment or any other personal property belonging to
Tenant which become payable during the Lease Term. In the event any or all of
Tenant’s leasehold improvements, equipment, furniture, fixtures and other
personal property shall be assessed and taxed with the Property, Tenant shall
pay to Landlord its equitable share of such taxes within ten (10) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes determined by Landlord to be applicable to Tenant’s
property.

(c) Any Real Property Taxes or other taxes described in this Paragraph 7 that
pertain to a period prior to or after the Lease Term will be pro rated between
Landlord and Tenant in the proportion of the amount of the Lease Term that falls
within the period to which the Real Property Taxes or other taxes pertain.

(d) Tenant may contest any Real Property Taxes or other taxes described in this
Paragraph 7 by proceedings conducted in accordance with law. Landlord will
cooperate fully with Tenant in any such contest. Tenant will hold Landlord
harmless from any loss, liability, or expense arising out of any such contest.
If Landlord so requires, Tenant shall escrow the disputed tax amount with
Landlord as security for any liability that may be incurred as a result of such
contest.

8. USE OF PREMISES/MAINTENANCE OF LIQUOR LICENSE.

(a) Tenant shall use the Premises only for the Permitted Use. Any other use
shall be subject to the prior written consent of Landlord, which may be withheld
in Landlord’s reasonable discretion.

(b) Tenant shall not cause or permit any Hazardous Material (as herein after
defined) to be brought upon, transported through, stored, kept, used, discharged
or disposed in or about the Property by Tenant, its agents, employees or
contractors, except that any such Hazardous Material brought upon, transported,
used, kept or stored in or about the Property which is necessary for Tenant to
operate its business for the Permitted Use will be brought upon transported,
used, kept and sorted in only such quantities as are necessary for the usual and
customary operation of Tenant’s business and in a manner that complies with
(i) all laws, rules, regulations, ordinances, codes or any other governmental
restrictions or requirements of all federal, state and local government
authorities having jurisdiction thereof regulating such Hazardous Material,
(ii) any permits issued for any such Hazardous Material (copies of which must be
delivered to Landlord before any Hazardous Material is brought in, on or about
the Property), and (iii) all products and manufacturers’ instructions and
recommendations, to the extent they are stricter than laws, rules, regulations,
ordinances, codes or permits. If Tenant, its agents, employees or contractors,
in any way breach the obligations stated in this subparagraph 8(b), or if the
presence of Hazardous Materials on the Property caused or permitted by Tenant
results in release or threatened release of such Hazardous Material, on from or
under the Property

 

5



--------------------------------------------------------------------------------

in violation of law, or if the presence on, from or under the Property of
Hazardous Materials otherwise arises out of the operation of Tenant’s business
in violation of law, Tenant shall indemnify, defend, and hold harmless Landlord
(and Landlord’s directors, shareholders, officers, employees, partners, agents,
mortgagees or successors to Landlord’s interest in the Premises) (collectively,
herein “Indemnity”) from any and all claims, sums paid in settlement of claims,
judgments, damages, clean-up costs, penalties, fines, fees or expenses
(including without limitation attorney, consultant and expert fees and any fees
incurred by Landlord to enforce the Indemnity) which arise during or after the
Term as a result of Tenant’s breach of such obligations or such contamination of
the Property violation of law as provided in this subparagraph 8(b). The
Indemnity includes, without limitation, costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
groundwater on, under or originating from the Property if it is determined that
Tenant caused or permitted such Hazardous Material to be present in the soil or
groundwater in violation of law. Without limiting the foregoing, if the presence
of any Hazardous Material on the Property caused or permitted by Tenant results
in any contamination, release or threatened release of Hazardous Material on,
from or under the Property or other properties in violation of law, Tenant shall
promptly take all actions at its sole cost and expense which are necessary to
return the Property and any other affected property to the condition existing
prior to the introduction of such Hazardous Material; provided that Landlord’s
approval of such actions shall first be obtained (which approval shall not be
unreasonably withheld) and so long as such actions do not have or would not
potentially have any material adverse effect on Landlord, on the Property or on
other property. The Indemnity contained in this subparagraph 8 (b) shall survive
the expiration or earlier termination of this Lease and shall survive any
transfer of Landlord’s interest in the Property.

(c) In conjunction with the operation of the Premises for its Permitted Use,
Tenant has obtained a tavern license from the State of Colorado and the City of
Glendale (“Liquor License”). Tenant shall be solely responsible for and Tenant
shall pay any and all fees, assessments, charges, levies or other monetary
obligations imposed in connection with the Liquor License as required by
applicable law. In the event Tenant receives any notice of violation, citation,
written or oral warning, or any complaint, objection, or challenge to the Liquor
License, Tenant shall notify Landlord in writing of such information within
three (3) days of receipt of such written or oral notice and, if such notice was
written, Tenant shall include in said notice a copy of any notice, citation,
correspondence or other written information provided to Tenant. Tenant shall
utilize its best efforts to maintain the Liquor License in good standing and in
full compliance with the rules, regulations, ordinances and statutes of the City
of Glendale and the State of Colorado.

9. COMPLIANCE WITH LAW. Tenant shall not use the Premises or permit anything to
be done in or about the Premises which will in any way conflict with any law,
statute, ordinance or governmental rule or regulation now in force or which may
hereafter be enacted or promulgated including, without limitation, the Americans
With Disabilities Act. Landlord represents to Tenant that Landlord has received
no notice that the Premises do not comply with all such laws, statutes,
ordinances and rules and regulations on the Effective Date. Tenant shall, at its
sole cost and expense, promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now in force or which may
hereafter be in force and with the requirements of any board of fire
underwriters or other similar bodies now or hereafter constituted relating to or
affecting the condition, use or occupancy of the Premises, excluding those
limited structural changes which are the responsibility of Landlord pursuant to

 

6



--------------------------------------------------------------------------------

subparagraph 6(a) above, which shall be the sole cost and expense of Landlord;
however, Tenant will not be obligated to comply with any such laws, statutes,
ordinances, rules, regulations and requirements if (a) Landlord had received
notice that the Premises did not comply on the Effective Date, or (b) unless
required by competent governmental authorities. Tenant may at its expense
contest its compliance obligations so long as Landlord is not subjected to any
expense that Tenant does not pay or subject to criminal liability. The judgment
of any court of competent jurisdiction or the admission of Tenant in any action
against Tenant, whether Landlord be a party thereto or not, that Tenant has
violated any law, statute, ordinance or governmental rule, regulation or
requirement, shall be conclusive of that fact as between Landlord and Tenant.

10. ALTERATIONS AND ADDITIONS. Tenant shall not make or allow to be made any
structural alterations, additions or improvements to or of the Premises or any
part thereof without first obtaining the written consent of Landlord. However,
Landlord’s consent will not be required to make any non-structural alterations,
additions or improvements to the Premises that conform to applicable building
codes. In the event Landlord consents to the making of any alterations,
additions or improvements to the Premises by Tenant, the same shall be made by
Tenant at Tenant’s sole cost and expense and shall be completed in a good and
workmanlike manner, free of any liens. Any alterations, additions or
improvements to or of the Premises, including, but not limited to, wall
covering, paneling and built in cabinet work, but excepting movable furniture,
decorations, trade fixtures and any personal property, shall at once become a
part of the realty and belong to Landlord and shall be surrendered with the
Premises. Upon the expiration or sooner termination of the Term, Tenant shall,
upon written demand by Landlord, at Tenant’s sole cost and expense, forthwith
and with all due diligence, remove any alterations, additions or improvements
made by Tenant which are designated by Landlord to be removed at the time of
installation, and Tenant shall, forthwith and with all due diligence, at its
sole cost and expense, repair any damage to the Premises caused by such removal.

11. MAINTENANCE AND REPAIR.

(a) Subject to Landlord’s limited obligations under subparagraph 6(a), by taking
possession of the Premises, Tenant shall be deemed to have accepted the Premises
as being in good order, condition and repair. Tenant shall, at Tenant’s sole
cost and expense, keep the Premises and every part thereof in good condition and
repair, including without limitation, the maintenance, repair and replacement of
any storefront, doors, window casements, glazing, plumbing, pipes, electrical
wiring and conduits, and the heating and air conditioning (“HVAC”) system.
Tenant shall obtain a service contract for repairs and maintenance of the HVAC
system and shall provide to Landlord a copy of the service contract along with
written details of any and all scheduled and other repairs and maintenance
performed on the HVAC system within ten (10) days of the date of such
performance. Tenant shall, upon the expiration or sooner termination of this
Lease, surrender the Premises to Landlord in good condition, broom clean,
ordinary wear and tear and damage subject to Paragraph 24 excepted. Except for
damage subject to Paragraph 24, any damage caused by Tenant’s use of the
Premises shall be repaired at the sole cost and expense of Tenant.

(b) Except as specifically provided in subparagraph 6(a) above, Tenant shall
repair and maintain the structural portions of the Building, including the
exterior walls and roof. Landlord shall not be liable for Tenant’s failure to
make such repairs or to perform any maintenance. There shall be no abatement of
Rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or in or to
fixtures, appurtenances and equipment therein. Tenant waives any right to make
repairs at Landlord’s expense under any law, statute or ordinance now or
hereafter in effect.

 

7



--------------------------------------------------------------------------------

(c) If Tenant refuses or neglects to repair or maintain the Premises, as
required herein, to the reasonable satisfaction of Landlord, Landlord shall
provide Tenant with written notice of any such refusal or neglect and Tenant
shall repair any item mentioned in said notice within thirty (30) days
thereafter. If Tenant has not made such repairs within the 30-day period,
Landlord may make such repairs without liability to the Tenant for any loss or
damage it may accrue to Tenant’s merchandise, fixtures or other property or to
Tenant’s business by reason thereof and, upon completion thereof, Tenant shall
pay Landlord’s costs for making such repairs upon presentation of a bill
thereof. In the event Tenant does not pay such bill within ten (10) days of its
receipt, such failure shall be an event of default hereunder, Landlord shall be
entitled to utilize all of its remedies herein and such amount shall bear
interest at the rate of eighteen percent (18%) per annum from the date of the
notice. Notwithstanding the foregoing, in the event that Tenant in good faith
disputes Landlord’s claim that Tenant has failed to repair or maintain any
aspect of the Premises, then if Landlord makes any repairs, Tenant shall not be
obligated to pay for the repairs or any interest thereon until the dispute is
finally determined; provided, that Tenant shall deposit the disputed amount with
the Landlord until the dispute is resolved.

12. LIENS. Tenant shall keep the Property free from any liens arising out of any
work performed, materials furnished or obligations incurred by or on behalf of
Tenant or shall facilitate the release or protest of any such lien within thirty
(30) days after the lien is filed. Landlord shall have the right to post notices
on the Premises that the Premises are not subject to liens of those providing
labor and/or materials to the Premises at the request of the Tenant pursuant to
Colorado Statutes. Tenant shall provide Landlord with ten (10) days prior
written notice prior to commencing any improvements at the Property, to allow
Landlord adequate time to post said notices. If Tenant determines to protest any
lien, or if such lien affects Landlord’s interest in the Premises, for any
reason, Landlord may require Tenant to post a bond pursuant to the provisions of
C.R.S. § 38-22-131.

13. ASSIGNMENT AND SUBLETTING.

(a) Tenant shall not (voluntarily, by operation of law or otherwise) assign,
transfer, mortgage, pledge, hypothecate or encumber this Lease or any interest
therein, and shall not sublet the Premises or any part thereof, or any right or
privilege appurtenant thereto, or allow any other person (the employees, agents,
servants and invitees of Tenant excepted) to occupy or use the Premises, or any
portion thereof, without first obtaining the written consent of Landlord, which
consent will not be unreasonably withheld, conditioned or delayed and will not
be withheld if the assignee, subtenant or transferee is reputable, has equal or
better credit than Tenant and any guarantor of this Lease at the time of the
subject transaction, and has substantial experience in the operation of the
Permitted Use. Any assignment or subletting without such consent (whether actual
or deemed) shall be void, and shall, at the option of Landlord, constitute a
default under the terms of this Lease. Acceptance of Rent by Landlord from
anyone other than Tenant shall not be construed as a consent or waiver by
Landlord, nor as a release of Tenant, but the same shall be taken to be a
payment on account of Tenant. A consent to one assignment, subletting,
occupation or use by any other person shall not be deemed to be a consent to any
subsequent assignment, subletting, occupation or use by another person.
Notwithstanding anything to the contrary in this Paragraph 13, Tenant may assign
or sublet the Premises without the prior written consent of Landlord, to an
entity which currently owns more than fifty percent (50%) of the voting stock of
Tenant or which Tenant owns greater than fifty percent (50%) of all classes of
stock (or all classes of partnership or membership interest).

 

8



--------------------------------------------------------------------------------

(b) Tenant shall provide Landlord with a copy of any proposed sublease or
assignment that contains the name and address of the proposed subtenant or
assignee, the anticipated effective date of the proposed sublease or assignment,
the duration of the term of any proposed sublease, and the amount of space any
proposed subtenant will occupy. In addition, Tenant shall provide detailed
information regarding the proposed subtenant’s or assignee’s financial condition
and credit history, relevant business history and experience, together with any
other pertinent information which Landlord reasonably requires. Landlord may
require an opportunity to meet and interview the proposed subtenant or assignee
as well. For purposes of Landlord’s consent to a proposed sublease or
assignment, it shall be considered reasonable for Landlord to consider (i) the
relative financial strength, business reputation and operational/management
experience of Tenant and the proposed subtenant or assignee, (ii) any history
that the proposed subtenant or anyone has with the liquor licensing agencies of
the City of Glendale and the State of Colorado, and (iii) whether the use of the
Premises after such sublease or assignment would create any nuisance or violate
any federal, state or local laws or involve Hazardous Materials.

(c) If Landlord consents to a proposed assignment or sublease, the form of such
assignment or sublease shall be satisfactory to Landlord and shall
(i) incorporate this Lease in its entirety and be subject to its terms,
(ii) provide that Tenant shall remain liable under this Lease, (iii) provide
that subtenant will comply with all terms and conditions of this Lease,
(iv) provide for assumption by an assignee of all the terms, covenants and
conditions which this Lease requires Tenant to perform, and (v) include a
requirement that any subtenant attorn to the Landlord. Landlord’s consent will
not be effective unless and until Tenant delivers to Landlord an original, duly
executed assignment or sublease, as the case may be, in a form satisfactory to
Landlord, as set forth herein. Tenant shall pay Landlord’s reasonable fees, not
to exceed One Thousand Dollars ($1,000.00), incurred for review of such
assignment or sublease and all other materials submitted by Tenant in connection
with the request for Landlord’s consent, whether or not such assignment or
sublease is approved.

Notwithstanding anything else in this article contained, as a condition to
Landlord’s written approval of any sublease by Tenant, Landlord may require that
it shall be entitled to the receipt of one hundred percent (100%) of any profit
derived by Tenant as a result of such sublease. Such profit is defined as any
amounts received by Tenant from its subtenant pursuant to the sublease in excess
of the Rent required to be paid by Tenant hereunder. In the absence of any such
agreement between Tenant and its subtenant, there will be deemed to be no
profit. Tenant shall deliver all documents pertaining to any such subletting to
Landlord upon Landlord’s demand. Such profit shall not include any lump-sum
payment made to Tenant from its subtenant in consideration of the transfer of
Tenant’s business, trade name, inventory, or goodwill: but any amount attributed
to lease assignment on any document concerning the transaction (including the
assignee’s tax return) by assignee shall be conclusively established as not
attributable to Tenant’s business, trade name, inventory or goodwill, and
therefore, shall be included in Tenant’s profits as described herein.

14. HOLD HARMLESS. Except as limited by Paragraph 15, Tenant shall indemnify and
hold Landlord harmless against and from any and all claims arising from Tenant’s
use of the Premises or from the conduct of its business or from any activity,
work or other things done,

 

9



--------------------------------------------------------------------------------

permitted or suffered by Tenant in or about the Premises, and shall further
indemnify and hold Landlord harmless against and from any and all claims arising
from any breach or default in the performance of any obligation on Tenant’s part
to be performed under the terms of this Lease, or arising from any act or
negligence of Tenant, or any officer, agent, employee, guest or invitee of
Tenant, and from all costs, attorney’s fees and liabilities incurred in or about
the defense of any such claim or any action or proceeding brought thereon, and
in case any action or proceeding be brought against Landlord by reason of such
claim. Tenant upon written notice from Landlord shall defend the same at
Tenant’s expense. Tenant, as a material part of the consideration to Landlord,
hereby assumes all risk of damage to its property or injury to persons in, upon
or about the Premises, from any cause other then the negligence of Landlord, its
agents, servants or employees. Tenant shall give prompt written notice to
Landlord in case of casualty or accidents in the Premises.

15. WAIVER OF SUBROGATION. Landlord and Tenant hereby waive any and all rights
of recovery against each other, or against their respective officers,
shareholders, employees, agents or representatives, for loss of or damage to
property of the other. Landlord and Tenant shall give notice to their insurance
carrier of this waiver of subrogation.

16. INSURANCE. Commencing on the Effective Date and continuing throughout the
Lease Term, Tenant shall carry and maintain the following insurance (“Tenant’s
Insurance”): (a) a “Broad” form of insurance policy, with an endorsement
insuring against loss of Minimum Rent (including Extended Period of Recovery, if
applicable) insuring the buildings and improvements of the Property (and
leasehold improvements) for 100% of their replacement value; (b) public
liability, bodily injury and damage comprehensive insurance coverage insuring
against claims of any and all personal injury, death or damage occurring in or
about the Premises or the sidewalks adjacent thereto, with a combined single
limit coverage of not less than $3,000,000 (subject only to a commercially
reasonable deductible), on an “occurrence” form and including contractual
liability coverage for the performance by Tenant of the indemnity agreements set
forth in Paragraph 15 above; (c) worker’s compensation insurance insuring
against and satisfying the worker’s compensation laws of the State of Colorado;
and (d) “dram shop” or liquor liability insurance. Tenant’s Insurance shall be
issued by an insurance company of recognized standing, authorized to do business
in the State of Colorado and having a Best’s Insurance Guide rating of at least
A:VII and satisfactory to Landlord. Tenant’s Insurance (other than any policy of
worker’s compensation insurance) will name Landlord and Landlord’s lender(s) as
additional insureds. Original or copies of original policies (together with
copies of the endorsements naming Landlord and Landlord’s lender(s) as
additional insureds) will be delivered to Landlord prior to the Effective Date.
Tenant’s Insurance will provide that it may not be terminated or amended except
after thirty (30) days prior written notice to Landlord. All public liability
property damage, liability and casualty policies maintained by Tenant shall be
written as primary policies, not contributing with and not supplemental to
coverage that Landlord may carry.

17. UTILITIES.

(a) Tenant shall pay for all water, gas, heat, light, power, sewer charges,
telephone service and all other services and utilities supplied to the Premises,
together with any taxes thereon.

(b) Landlord has advised Tenant that presently Xcel Energy, f/k/a Public Service
Company of Colorado (“Electric Service Provider”) is the utility company
selected by Landlord to provide electricity for the Property.

 

10



--------------------------------------------------------------------------------

(c) Landlord does not warrant or guarantee the continued availability of any or
all of the utility services necessary or desirable for the use of the Premises
by Tenant. In no event shall the interruption, diminution or cessation of such
services (unless caused by Landlord) be construed as an actual or constructive
eviction of Tenant, nor shall Tenant be entitled to any abatement of its Rent
obligations under this Lease or on account thereof. Landlord shall in no way be
liable or responsible for any loss, damage, or expense that Tenant may sustain
or incur by reason of any change, failure, interference, interruption,
disruption or defect in the supply or character of the utilities furnished to
the Premises (unless caused by Landlord), and no such change, failure,
diminution, cessation, unavailability or unsuitability shall constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of rent, or relieve Tenant from any of its obligations
under the Lease (unless caused by Landlord). In the event that any interruption,
diminution or cessation of such services occurs solely as a result of the acts
or omissions of Landlord (or Landlord’s agents, employees or contractors), then
Tenant’s Rent shall be abated during the period of interruption, diminution or
cessation.

18. PERSONAL PROPERTY. Any property of Tenant remaining in the Premises at any
time when Landlord recovers possession of the Premises shall be deemed
abandoned, and Landlord shall have no responsibility or liability whatsoever for
any of the same. Notwithstanding the foregoing, Landlord may store any such
property in any public or private warehouse, and Tenant shall pay to Landlord
promptly upon demand all costs incurred in connection with such property,
including the costs of moving and storage, court costs, and attorney fees.
Landlord at its option may, without notice, sell any such personal property at
any public or private sale, with or without legal process, for such prices as
Landlord may obtain, and Landlord shall apply the proceeds of such sales first
to the costs incurred in connection with such property, and then to any amounts
due under this Lease from Tenant to Landlord, and the surplus, if any, to
Tenant. Landlord waives any statutory lien on Tenant’s personal property in the
Premises.

19. FAILURE TO SURRENDER POSSESSION.

(a) The parties recognize and agree that the damage to Landlord resulting from
any failure by Tenant to timely surrender possession of the Premises will be
substantial, will exceed the amount of the monthly installments of the Rent
payable hereunder, and will be impossible to measure accurately.

(b) Subject to subparagraph 3(b) herein, Tenant therefore agrees that if
possession of the Premises are not surrendered to Landlord upon the expiration
or sooner termination of this Lease, in addition to any other rights or remedies
Landlord may have hereunder or at law, Tenant shall pay to Landlord, as
liquidated damages, for each month and for each portion of any month during
which Tenant holds over in the Premises after the expiration or sooner
termination of this Lease, a sum equal to one hundred thirty percent (130%) of
the aggregate of that portion of the monthly Rent that was payable under this
Lease during the last month of the term hereof. The provisions of this
subparagraph shall survive the expiration or sooner termination of this Lease.

(c) No provision of this Paragraph 19 or any other provision of this Lease shall
be deemed to permit Tenant to retain possession of the Premises after the
expiration or sooner termination of the Lease Term, or to have extended or
renewed the Lease Term beyond its expiration or termination. Acceptance of any
payment of Rent during any holdover period by Landlord shall not be deemed
acceptance of Tenant’s occupancy.

 

11



--------------------------------------------------------------------------------

20. ENTRY BY LANDLORD. Upon no less than twenty-four (24) hours’ prior notice
which may be given orally to Troy Lowrie or his designee identified in a written
notice to Landlord, Landlord shall at any and all times have the right to enter
the Premises to inspect the same, to show the Premises to prospective purchasers
or (in the last six (6) months of the Lease Term or any Extended Term) tenants
and to post notices of non-responsibility. Landlord shall also have the right to
conduct such maintenance and repair of or to the Premises (or the Building) as
this Lease requires or allows Landlord to perform, without abatement of Rent,
and for that purpose may erect scaffolding and other necessary structures where
reasonably required by the character of the work to be performed, always
providing that the entrance to the Premises shall not be unreasonably blocked
thereby, and further provided that the business of Tenant shall not be
interfered with unreasonably. Landlord shall attempt to minimize interference
with Tenant’s business. Tenant hereby waives any claim for damages or for any
injury or inconvenience to or interference with Tenant’s business, loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby, unless occasioned by the willful act or negligence of Landlord, its
agents, employees or contractors. Landlord shall have the right to access
without notice and to use any and all means which Landlord may deem proper to
open said doors in an emergency, in order to obtain entry to the Premises
without liability to Tenant except for any failure to exercise due care for
Tenant’s property. Any entry to the Premises obtained by Landlord by any of such
means, or otherwise, shall not under any circumstances be construed or deemed to
be a forcible or unlawful entry into, or a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.

21. TENANT’S DEFAULT. The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by Tenant:

(a) the abandonment of the Premises;

(b) failure by Tenant to pay any Rent when required hereunder and such failure
continues for ten (10) days after Tenant’s receipt of written notice from
Landlord of such failure, provided, that Landlord shall only be obligated to
provide Tenant with written notice of monetary default one (1) time in any
period of twelve (12) consecutive months;

(c) failure by Tenant to observe or perform any of the covenants, conditions or
provisions of this Lease to be observed or performed by Tenant, except the
payment of Rent, where such failure shall continue for a period of thirty
(30) days after written notice thereof by Landlord to Tenant (provided, however,
that if the nature of Tenant’s default is such that more than thirty (30) days
are reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said thirty (30) day period and
thereafter diligently prosecutes such cure to completion);

(d) the making by Tenant or Guarantor (while the Guaranty is in effect) of any
general assignment or general arrangement for the benefit of creditors; or the
filing by or against Tenant or Guarantor (while the Guaranty is in effect) of a
petition to have Tenant or Guarantor (while the Guaranty is in effect) adjudged
a bankrupt, or a petition or a reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60) days); or the appointment of a trustee
or a receiver to take possession of substantially all of Tenant’s assets located
at the Premises or of

 

12



--------------------------------------------------------------------------------

Tenant’s interest in this Lease, where possession is not restored to Tenant
within thirty (30) days; or the attachment, execution or other judicial seizure
of substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty
(30) days; or

(e) any of the Liquor License for the Premises is revoked or is suspended for
more than three (3) weeks by the State of Colorado or the City of Glendale for
any reason whatsoever.

Notwithstanding the cure period allowed by subparagraph (c) above, it shall be
an immediate default under this Lease if Tenant fails to surrender the Premises
to Landlord upon the expiration or sooner termination of the Lease, or if any
failure of Tenant to comply with any provision of this Lease results in the
cancellation of any property insurance coverage or causes or results in a
dangerous condition on the Premises or the remainder of the Property, and such
failure to comply is not cured as soon as reasonably possible after notice
thereof by Landlord to Tenant. In no event shall financial inability be
considered a reasonable ground for failure of Tenant to cure any breach of, or
failure to comply with, the provisions of this Lease.

22. LANDLORD’S REMEDIES. In the event of any such default or breach by Tenant,
Landlord may take any of the following actions at any time thereafter, in its
sole discretion, with or without notice or demand and without limiting Landlord
in the exercise of any right or remedy which Landlord may have by reason of such
default or breach under the laws or judicial decisions of the State of Colorado.

(a) Landlord may terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate, Tenant shall immediately
surrender possession of the Premises to Landlord, and Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default including, but not limited to, the cost of recovering possession of the
Premises; the cost to restore the Premises to the condition required by this
Lease at the end of the Lease Term; and reasonable attorney fees.

(b) Landlord may reenter and take possession of the Premises or any part
thereof, without demand or notice, and repossess the same and expel Tenant and
any party claiming by, under or through Tenant, and remove the effects of both
using such force for such purposes as may be necessary, without being liable for
prosecution on account thereof of being deemed guilty of any manner of trespass,
and without prejudice to any remedies for arrears of Rent or right to bring any
proceeding for breach of covenants or conditions. No such reentry or taking
possession of the Premises by Landlord shall be construed as an election by
Landlord to terminate this Lease unless a written notice of such intention is
given to Tenant. No notice from Landlord hereunder or under a forcible entry and
detainer statute or similar law shall constitute an election by Landlord to
terminate this Lease unless such notice specifically so states. Landlord
reserves the right, following any reentry or releting, to exercise its right to
terminate this Lease by giving Tenant such written notice, in which event this
Lease will terminate as specified in such notice. After recovering possession of
the Premises, Landlord use reasonable efforts to relet the Premises, or any part
thereof, for the account of Tenant, for such term or terms and on such
conditions and upon such other terms as Landlord, in its discretion, may
determine. Landlord may make such repairs, alterations or improvements as
Landlord may consider reasonably appropriate to accomplish such releting, and
Tenant shall reimburse Landlord upon demand for all reasonable costs and
expenses (including without limitation leasing commissions and attorney fees)
which Landlord may incur in connection with such releting. Landlord may

 

13



--------------------------------------------------------------------------------

collect and receive the rents for such releting but Landlord shall in no way be
responsible or liable for any failure to relet the Premises, or any part
thereof, or for any failure to collect any rent due upon such releting.
Notwithstanding Landlord’s recovery of possession of the Premises, Tenant shall
continue to pay on the dates herein specified, the Minimum Rent and all
Additional Rent which would be payable hereunder if such repossession had not
occurred, less a credit for the net amounts, if any, actually received by
Landlord through any releting of the Premises.

(c) Landlord may maintain Tenant’s right to possession, in which case this Lease
shall continue in effect whether or not Tenant shall have abandoned the
Premises. In such event Landlord shall be entitled to enforce all of Landlord’s
rights and remedies under this Lease, including the right to recover the Rent as
it becomes due hereunder.

(d) In any event, Landlord shall be entitled to recover interest on any unpaid
Rent or any amounts owing pursuant to this Lease not paid when due at the rate
of eighteen percent (18%) per annum from the date due until paid in full.

23. DEFAULT BY LANDLORD. Landlord shall not be in default under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event later than thirty (30) days after written
notice by Tenant to Landlord and to the holder of any first mortgage or deed of
trust covering the Premises whose name and address shall be furnished to Tenant
in writing within ten (10) days after the execution of this Lease and within ten
(10) days following any change in the holder of the first mortgage or deed of
trust, specifying wherein Landlord has failed to perform such obligation;
provided, however, that if the nature of Landlord’s obligations is such that
more than thirty (30) days are required for performance then Landlord shall not
be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.

24. RECONSTRUCTION.

(a) Subject to the provisions of subparagraphs (b) and (c) below, in the event
the Premises or any other portion of the Building is damaged by fire or other
perils covered by extended coverage insurance, and such damage does not require
structural demolition and reconstruction of all or part of the Building,
Landlord agrees to forthwith repair such damage utilizing the proceeds of
insurance and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to an equitable reduction of Minimum Rent from the date
of damage until completion of such repairs, based on the extent to which the
damage and making of such repairs shall reasonably interfere with the business
carried on by Tenant in the Premises.

(b) In the event that any casualty requires structural demolition and
reconstruction of all or a material part of the Building (whether or not such
reconstruction involves any portion of the Premises), Tenant may, at its
election, give notice to Landlord at any time within sixty (60) days after such
damage, terminating this Lease as of the date of the casualty. In the event of
giving such notice, this Lease and all interest of Tenant in the Premises shall
terminate on the date of the casualty, the Rent shall be paid up to the date of
such casualty, and Landlord shall be entitled to all insurance maintained by
Tenant on the Building (except for proceeds attributable to Tenant’s personal
property in, on or about the Premises). In the alternative, and so long as at
least five (5) years remain in the Term or Tenant then exercises an Option
pursuant to Paragraph 3(b), if any Tenant may, by written notice to Landlord
within such 60-day period, elect to require Landlord to repair or restore such
damage, in which case the Minimum Rent shall be proportionately reduced as
provided in subparagraph (a) above and this

 

14



--------------------------------------------------------------------------------

Lease shall continue in full force and effect; PROVIDED, HOWEVER, that Tenant
shall have the right to alter the size and configuration of the Building in the
course of such reconstruction, so long as the Building as reconstructed is an
integrated architectural unit, the dimensions of the Premises are substantially
the same as prior to such casualty and Tenant is able to operate its business as
intended at the time of Lease execution, subject to Landlord’s approval which
will not be unreasonably conditioned, delayed or denied. If Tenant elects to
require Landlord to construct the improvements, Tenant will make available to
Landlord all insurance proceeds received by Tenant or due to Tenant, and, prior
to any reconstruction, Tenant will deposit with Landlord or its contractor the
amount by which the cost of reconstruction exceeds the amount of the insurance
proceeds.

25. EMINENT DOMAIN/TERMINATION OF BUSINESS. If more than twenty percent (20%) of
the Building shall be taken or appropriated by any public or quasi-public
authority under the power of eminent domain, either party hereto shall have the
right, at its option, within sixty (60) days after said taking, to terminate
this Lease upon thirty (30) days written notice. If less than twenty percent
(20%) of the Building is taken (or if more than 20% is taken but neither party
elects to terminate as herein provided), the Minimum Rent thereafter to be paid
shall be equitably reduced. If all of the Property other than the Building shall
be so taken or appropriated, Landlord or Tenant shall within sixty (60) days of
said taking have the right at its option to terminate this Lease upon written
notice to Tenant. In the event of any taking appropriation whatsoever, Landlord
shall be entitled to any and all awards and/or settlements which may be given,
and Tenant shall have no claim against Landlord for the value of any unexpired
term of this Lease. Tenant may apply separately to the condemning authority to
obtain compensation for its relocation expenses.

In the event the City of Glendale rezones the Premises in a fashion that
precludes Tenant from operating any material part of the Premises for the
Permitted Use or prohibits the use of the Premises for the Permitted Use (a
so-called “amortization”), as determined by Tenant in its reasonable discretion,
Tenant shall be entitled to terminate this Lease without further liability upon
the provision of sixty (60) days advance written notice to Landlord. Tenant
shall utilize its best efforts to contest any rezoning or prohibition and shall
keep Landlord fully informed of the status of such rezoning actions by the City
of Glendale.

26. SIGNS. Tenant may affix and maintain only such signs, advertising placards,
names, insignia, trademarks and descriptive material (collectively “Signs”) as
shall have first received the written approval of competent governmental
agencies as to type, size, color, location, copy nature and display qualities.
Upon expiration or earlier termination of this Lease, Tenant’s Signs may, at
Tenant’s election, remain on the Property. Tenant may use any Signs (and
replacements or renovations to them) on the Property beginning on the Effective
Date.

27. GUARANTY. During the first ten (10) Lease Years, the obligations of Tenant
under this Lease shall be unconditionally guaranteed by Guarantor pursuant to
the form of Guaranty Agreement attached hereto as Exhibit B.

28. ACCORD AND SATISFACTION. No payment by Tenant, nor receipt by Landlord, of a
lesser amount than the Rent herein stipulated shall be deemed to be other than
on an account of the earliest stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check, or payment as Rent,
be deemed an accord and satisfaction, and Landlord shall accept such check for
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy available to Landlord.

 

15



--------------------------------------------------------------------------------

Tenant expressly waives any right it may have to claim that any payment due from
Tenant to Landlord hereunder, which payment is less than the full amount due to
the Landlord or claimed by Landlord, shall be deemed an accord and satisfaction.
This waiver of Tenant’s right to claim an accord and satisfaction shall be
without regard to whether or not a dispute exists with regard to the amount
claimed by Landlord. No payment by Tenant, nor receipt by Landlord, of a lesser
amount than the full amount due pursuant to this Lease shall be deemed to be
other than on an account of Tenant toward the amount claimed by Landlord, nor
shall any letter or statement accompanying any such payment be deemed an accord
and satisfaction, and Tenant hereby waives its right to so claim.

29. GROSS SALES REPORTS. Within sixty (60) days after the end of each calendar
year during the Lease Term and to the extent not prohibited by law, Tenant shall
furnish to Landlord a copy of the state sales tax report showing sales made in,
upon or from the Premises during the preceding calendar year.

30. GENERAL PROVISIONS.

(a) Waiver. The waiver of any term, covenant or condition herein contained shall
not be deemed to be a waiver of such term, covenant or condition or any
subsequent breach of the same or any other term, covenant or condition herein
contained. The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding default by Tenant of any term, covenant
or condition of this Lease, other than the failure of Tenant to pay the
particular Rent so accepted, regardless of Landlord’s knowledge of such
preceding default at the time of the acceptance of such Rent.

(b) Marginal Headings. The marginal headings and titles to the articles of this
Lease are not a part of the Lease and shall have no effect upon the construction
or interpretation of any part hereof.

(c) Time. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.

(d) Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

(e) Recordation. Neither Landlord nor Tenant shall record this Lease, but a
short form memorandum hereof may be recorded at the request of Landlord or
Tenant.

(f) Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Minimum Rent and scheduled Additional Rent due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges, and late charges which may be
imposed upon Landlord by terms of any mortgage or trust deed covering the
Premises. Accordingly, if any installment of Rent due from Tenant shall not be
received by Landlord or Landlord’s designee (a) within five (5) days after
receipt of notice that such amount has not been paid when due (if notice is
required pursuant to Section 21(b)) or (b) within ten (10) days of when due (if
no notice is required), then Tenant shall pay to Landlord a late charge equal to
five percent (5%) of the installment or $500, whatever is greater, plus any
attorney fees incurred by Landlord by reason of Tenant’s failure to pay Rent
when due

 

16



--------------------------------------------------------------------------------

hereunder. The parties hereby agree that such late charges represent a fair and
reasonable estimate of the cost that Landlord will incur by reason of the late
payment of Tenant. Acceptance of such late charges by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder.

(g) Prior Agreements. This Lease contains all of the Agreements of the parties
hereto with respect to any matter covered or mentioned in this Lease, and no
prior agreement or understanding pertaining to any such matters shall be
effective for any purpose. No provision of this Lease may be amended or added to
except by an agreement in writing signed by the parties hereto of their
respective successors in interest. This Lease shall not be effective or binding
on any party until fully executed by both parties hereto.

(h) Partial Invalidity. Any provisions of this Lease which shall prove to be
invalid, void, or illegal shall in no way effect, impair or invalidate any other
provision hereof, and all such other provisions shall remain in full force and
effect.

(i) Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.

(j) Choice of Law. This Lease shall be governed by the laws of the State of
Colorado.

(k) Attorney Fees. In the event any action or proceeding is brought by either
party against the other under this Lease, the prevailing party shall be entitled
to recover for the fees of its attorneys in such action or proceeding, including
costs of appeal, if any, such amount as the court may adjudge reasonable as
attorney fees.

(l) Sale of Premises by Landlord. In the event of any sale of the Premises by
Landlord, Landlord shall be and is hereby entirely freed and relieved of all
liability under any and all of its covenants and obligations contained in or
derived from this Lease arising out of any act, occurrence or omission occurring
after the consummation of such sale; and the purchaser, at such sale or any
subsequent sale of the Premises, shall be deemed, without any further agreement
between the parties or their successors in interest or between the parties and
any such purchaser, to have assumed and agreed to carry out any and all of the
covenants and obligations of Landlord under this Lease.

(m) Subordination, Attornment. So long as it is provided a subordination,
nondisturbance and attornment agreement in form and substance reasonably
acceptable to it, upon request of Landlord, Tenant will in writing subordinate
its rights hereunder to the lien of any mortgage or deed of trust, to any bank,
insurance company or other lending institution, now or hereafter in force
against the Premises, and to all advances made or hereafter to be made upon the
security thereof. In the event any proceedings are brought for foreclosure, or
in the event of the exercise of the power of sale under any mortgage or deed of
trust made by Landlord covering the Premises, Tenant shall attorn to the
purchaser upon any such foreclosure or sale, and recognize such purchaser as the
Landlord under this Lease so long as it is provided a subordination,
nondisturbance and attornment agreement in form and substance reasonably
acceptable to it. The provisions of this subparagraph to the contrary
notwithstanding, and so long as Tenant is not in default hereunder, this Lease
shall remain in full force and effect for the full Lease Term hereof.

 

17



--------------------------------------------------------------------------------

(n) Notices. Except as set forth below, all notices to be given hereunder by
either of the parties shall be in writing. Any notice may be served by Landlord
upon Tenant personally by delivering the same to Tenant directly. Any notice
shall be deemed duly served by either party if addressed as set forth below and
(i) deposited with the United States Postal Service as certified mail, return
receipt requested, with proper postage prepaid, or (ii) deposited with FedEx or
other reliable overnight courier for expedited delivery. Either party may change
the address to which the notices may be sent by delivering a copy thereof to the
other party in the manner aforesaid and sent contemporaneously by telecopy. If
service is made by personal delivery or Federal Express, such service shall be
deemed completed upon actual receipt of such material. If service shall be made
by certified mail, such service shall be deemed completed as of the third day
following the mailing of such notice in the manner aforesaid.

 

To Landlord:

  Lowrie Management LLLP   6729 Bear Point Trail   Golden, Colorado 80403  
Tele: (303) 934-2424   Fax: (303) 922-0746

To Tenant:

  Denver Restaurant Concepts LP   390 Union Boulevard, Suite 540   Lakewood,
Colorado 80228   Tele: (303) 934-2424   Fax: (303) 922-0746

(o) Estoppel Statement. Landlord and Tenant shall at any time and from time to
time, upon not less than ten (10) days prior written notice from Landlord,
execute, acknowledge and deliver a statement in writing containing such
statements as Landlord or Tenant or any prospective purchaser or mortgagee of
the Property or Tenant’s business at the Property may require, including
(a) certification that this Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification and certifying that
this Lease as so modified is in full force and effect), and the date to which
the rental and other charges are paid in advance, if any, (b) acknowledgment
that there are not, to the certifier’s knowledge, any uncured defaults on the
part of Landlord hereunder, or specifying such defaults if any are claimed,
(c) confirmation of the Effective Date and the expiration date of the Lease
Term, (d) confirmation that no rents have been paid more than one (1) month in
advance, and (e) confirmation that Tenant has no right to purchase the Premises
other than as contained herein. If Landlord or Tenant fails to execute an
estoppel statement within such ten (10) day period, Landlord or Tenant (as the
case may be) is hereby authorized to execute an estoppel statement as Landlord’s
or Tenant’s attorney in fact. Any such statement may be relied upon by the
prospective purchaser or encumbrancer of all or any portion of the Property or
Tenant’s business at the Property.

(p) Authority. If Tenant is a corporation, partnership, trust or limited
liability company, each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of Tenant in accordance with the bylaws, partnership
agreement or operating agreement (as the case may be) of Tenant, and that this
Lease is binding upon Tenant.

 

18



--------------------------------------------------------------------------------

(q) No Partnership. It is expressly understood that the Landlord and Tenant are
not partners or co-venturers and that the Landlord has no right, title or
interest in and to the business of the Tenant, and that the Tenant has no right
to represent or bind the Landlord or Tenant (as the case may be) in any respect
whatsoever, and that nothing contained herein shall be deemed, held or construed
as making the Landlord or Tenant a partner or associate of Landlord or Tenant,
or as rendering the Landlord or Tenant liable for any debts, liabilities or
obligations incurred by the Tenant; it is being expressly understood that the
relationship between the parties hereto is, and shall at all times remain that
of Landlord and Tenant.

31. USE OF ROOF. Tenant may utilize all or a portion of the roof, upon
Landlord’s advance written consent, not to be unreasonably withheld, at no extra
charge for those uses which are reasonably affiliated with the Permitted Use.

32. BROKERS. Tenant warrants that it has had no dealings with any real estate
broker or agents in connection with the negotiation of this Lease.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as dated:

 

LANDLORD:

LOWRIE MANAGEMENT LLLP, a Colorado

limited liability limited partnership

By:

 

LOWRIE INVESTMENT MANAGEMENT

CORP, a Colorado corporation, its general

partner

 

By:

 

/s/ Troy H. Lowrie

 

Name:

  Troy H. Lowrie  

Title:

  President  

Date:

  January 1, 2005

TENANT:

DENVER RESTAURANT CONCEPTS

LP, a Colorado limited partnership

By:

  WCC ACQUISITION INC., its general partner   By:  

/s/ Troy H. Lowrie

  Name:   Troy H. Lowrie   Title:   President   Date:   January 1, 2005

 

19



--------------------------------------------------------------------------------

EXHIBIT “A”

LOCATION OF PREMISES

1601 West Evans, Denver, Colorado

 

20